Citation Nr: 0634041	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for residuals of neck 
injury with right cervical radiculopathy, headaches and post-
traumatic arthritis, currently evaluated as 40 percent 
disabling.

2. Entitlement to an increased rating for residuals of low 
back injury, currently evaluated as 10 percent disabling.

3. Entitlement to a compensable rating for maxillary 
sinusitis.

4. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1981 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the veteran was never sent a VCAA letter adequately 
identifying the evidence necessary to substantiate a service 
connection claim for post-traumatic stress disorder (PTSD). A 
letter dated July 2002 appears to have notified the veteran 
of the law and regulations pertaining to substantiating 
claims for higher ratings, but no information was provided on 
service connection claims in general, and he was never sent a 
PTSD questionnaire regarding his alleged stressors. The RO 
should send a new letter to the veteran regarding all of his 
claims on appeal, assuring all aspects of the VCAA are 
complied with, especially in light of recent Court decisions. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO should also take this opportunity to obtain any recent 
VA treatment records from October 2002 to the present.  

Finally, the last sinusitis, cervical and lumbar spine VA 
examinations were in 2003, over three years ago. Accordingly, 
new examinations are indicated.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for service connection of 
post-traumatic stress disorder, and the 
veteran should also be provided a PTSD 
questionnaire in order to provide the 
necessary information regarding his alleged 
stressors. The veteran and his representative 
should be given the opportunity to respond.

2. Obtain any medical records and 
hospitalization records for the veteran's 
psychiatric, sinusitis, lumbar spine and 
cervical spine treatment from the VA Medical 
Center in Cleveland, Ohio for the time period 
October 2002 to the present. Any negative 
responses should be documented in the file. 

3. After the above is complete, the RO should 
take any developmental steps warranted by the 
new evidence.

4. After the above is complete and records 
are obtained to the extent possible, schedule 
the veteran for appropriate examinations for 
his sinusitis, cervical spine and lumbar 
spine conditions to ascertain the current 
level of severity of each condition.  The 
examination reports must include range of 
motion findings for the cervical and lumbar 
spines.

5. After the above is complete, readjudicate 
the veteran's claims.  In accordance with the 
representative's request, consider whether 
separate ratings should be assigned for the 
residuals of the veteran's neck injury 
(radiculopathy, headaches, and arthritis).  If 
the claims remain denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


